BRADY, Judge.
Gladys Savage as principal and Robert Goulden as surety entered into a $1,500.00 bond to State of Missouri for the appearance of the principal in the Magistrate Court of Warren County, Missouri, on a day certain. The subsequent default of the principal was recorded by the Magistrate Court and the Circuit Court sustained the order of forfeiture.
We have taken this case out of time for the reason that we lack jurisdiction and it must be transferred to the Supreme Court. Under such circumstances it would be unfair to add to the delay already incurred.
This court is a court of general jurisdiction and the Supreme Court a court of limited jurisdiction possessing that jurisdiction specifically conferred upon it by the Constitution and Statutes of the State. While neither party has raised any issue as to our jurisdiction, it cannot be conferred upon us by their agreement. Jurisdiction is a matter for our determination sua sponte.
Article V, Section 3, Constitution of Missouri, V.A.M.S., provides the Supreme Court is to have exclusive appellate jurisdiction in all cases where the State or any county or other political subdivision is a party. This bond runs to the State of Missouri. It is the State in the person of the prosecuting attorney of Warren County that is proceeding upon the forfeiture. The action is brought in the name of the State. The jurisdiction of this cause is properly in the Supreme Court and accordingly it is transferred thereto. Section 544.330, RSMo 1959, V.A.M.S. The point has been specifically ruled in State v. Haney, Mo., 277 S.W.2d 632, 55 A.L.R.2d 717; State v. Haverstick, Mo.App., 317 S.W.2d 654, transferred 326 S.W.2d 92, 75 A.L.R.2d 1422 (a case markedly similar in origin to the instant appeal). See also State v. Anderson, Mo., 413 S.W.2d 161.
WOLFE, P. J., and DOWD, J., concur.